DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim 1 Line(s) 7, the limitation “coating devices …. are mounted movably” will be read as broadly as a container capable of being “drivable, movable, or guidable” (Page(s) 5 Line(s) 25 and Figure(s) 1). Likewise, the recitations in Claim 1 Line(s) 8, Claim 1 Line(s) 13, Claim 2 Line(s) 4, Claim 3 Line(s) 1, Claim 4 Line(s) 1, Claim 5 Line(s) 1, Claim 6 Line(s) 2, Claim 6 Line(s) 3, Claim 7 Line(s) 1, Claim 8 Line(s) 1,  Claim 8 Line(s) 4, in regards to this generic placeholder will be treated similarly. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C § 103 as being unpatentable over KAMAKURA (US-20160089720-A1), hereinafter referred to as KAMAKURA,  further in view of DONALDSON (US-20150017272-A1), hereinafter referred to as DONALDSON.
Regarding Claim 1, KAMAKURA teaches an apparatus for producing a three-dimensional laminate from a plurality of layers of particulate material (abstract. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.),
	-	 said apparatus comprising :
	-	 a printing frame (30 and 31 and 32, Figure(s) 1-3A),
	-	 at least one coating devices for layer-wise application of the particulate material on a printing platform (Figure(s) 2),
	-	 the at least one coating devices being mounted movably at the printing frame (Figure(s) 2), and 
	-	a printing head for delivery of a binding agent at locally predetermined regions of the plurality of layers of particulate material (abstract and Figure(s) 1-3A),
	-	 the printing head being mounted movably at the printing frame (Figure(s) 1-3A),
	-	 wherein the coating device is movable with respect to the printing head (Figure(s) 2), and 
	-	the printing head is independently movable relative to each of the at least two coating devices (see where the nozzle may be driven by an articulated or an orthogonal robot, Paragraph(s) 0058).
KAMAKURA discloses the claimed invention except for the duplication of the coating device presented in the limitation: 
At least two coating devices (KAMAKURA, Paragraph(s) 0058, see where the nozzle may be driven by a separate articulated arm that is not 31 or 32)
wherein the at least two coating devices are independently movable with respect to each other, and the printing head is independently movable relative to each of the at least two coating devices
In the same field of endeavor, DONALDSON teaches multiple printheads with powder deposition (Paragraph(s) 0018) as well as the following limitation:
At least two coating devices (DONALDSON, Figure(s) 1, see where there are multiple printheads Paragraph(s) 0016 and Figure(s) 1) 
The following is a quotation from MPEP 2144.04 which forms the basis for all legal precedent as a source of supporting rationale in this Office Action. In this instance, the facts in the legal decision are sufficiently similar to those in the instant application; thus, the examiner may use the rationale provided by the court. The examples directed to various common practices which the court has held as to require only ordinary skill in the art and hence are considered routine expedients are discussed below:
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 VI. B. titled “Duplication of Parts”. 

KAMAKURA and DONALDSON are analogous in the field of printheads depositing powder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify KAMAKURA'(s) nozzle 40 with three printheads of DONALDSON'(s) three dimensional printer, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to modify the number of nozzles for the purpose of printing multiple materials (KAMAKURA, Paragraph(s) 0018, see where there are multiple printheads to eject the same or different types of material from the respective lines of printheads). The examiner considers that since each of the nozzles in KAMAKURA are driven independently by a robotic arm, the duplication of the material supply arm would allow for the printing of different materials. 
 
Regarding Claim 2, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein the printing frame is mounted movably in a vertical direction at a rising guide so that (Figure(s) 1-3A),
	-	 upon a movement of the printing frame in the vertical direction (Figure(s) 1-3A),
	-	 the at least two coating devices mounted movably to the printing frame and the printing head are also movable in the vertical direction (Figure(s) 1-3A).
 
Regarding Claim 3, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein each of the at least two coating devices and the printing head has a respective autonomous driver (robotic arms, Figure(s) 1-3).
 
Regarding Claim 4, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein each of the at least two coating devices is drivable by a robot(Figure(s) 1-3A).
 
Regarding Claim 5, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein each of the at least two coating devices has an intermediate storage container to be filled with the particulate material in a filling position (30 and 70, Figure(s) 1-3A).
 
Regarding Claim 6, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 5,
	-	 wherein,
	-	 during an operation of filling the intermediate storage container of a first coating device of the at least two coating devices (The examiner considers that the coating devices are capable of independent movement; thus, the limitation is met.),
	-	 a second coating device of the at least two coating devices is movable for application of particulate material (The examiner considers that the coating devices are capable of independent movement; thus, the limitation is met).
 
Regarding Claim 7, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein the at least two coating devices and the printing head are simultaneously movable at different speeds (Paragraph(s) 0017, 0050).

Regarding Claim 8, KAMAKURA and DONALDSON teaches the apparatus as set forth in Claim 1,
	-	 wherein the at least two coating devices and the printing head are mounted movably relative to each other respectively along a longitudinal guide of the printing frame (Figure(s) 1-3A),
	-	 the printing head being arranged between the at least two coating devices (Figure(s) 1-3A).

Claim(s) 1, 3-5, and 17-19 are rejected under 35 U.S.C § 103 as being unpatentable over FEY (US-20170348905-A1), hereinafter referred to as FEY, in view of TODOROV (US-10434710-B2), hereinafter referred to as TODOROV .
Regarding Claim 1, FEY teaches an apparatus for producing a three-dimensional laminate from a plurality of layers of particulate material (abstract), said apparatus comprising: a second coating device for layer-wise application of the particulate material on a printing platform (16, Figure(s) 1 and Paragraph(s) 0047), a coating device mounted movably at the printing frame (16, Figure(s) 1), and a printing head for delivery of a binding agent at locally predetermined regions of the plurality of layers of particulate material (116, Figure(s) 1), the printing head being mounted movably at the printing frame (Figure(s) 1), wherein the coating device and the printing head is independently movable with respect to each other (Figure(s) 1), and the printing head is independently movable relative to each of the at least two coating devices (Figure(s) 1).  
However, FEY does not teach the second coating device explicitly on a printing frame.
TODOROV  teaches a vertically movable worktop with two application devices (abstract).
FEY and TODOROV are analogous in the field of powder application devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify FEY'(s) movable application devices with TODOROV'(s) vertically movable worktop, because this drives the application devices (abstract).
Regarding Claim 3, FEY and TODOROV teach the apparatus as set forth in claim 1, wherein each of the at least two coating devices and the printing head has a respective autonomous driver (FEY, the first application device is movable, Paragraph(s) 0044. TODOROV, drive mechanism Column 8 Line(s) 65-70).  
Regarding Claim 4, FEY and TODOROV teach the apparatus as set forth in claim 1, wherein each of the at least two coating devices is drivable by a linear motor (FEY, the first application device is movable, Paragraph(s) 0044. TODOROV, drive mechanism Column 8 Line(s) 65-70).  
Regarding Claim 5, FEY and TODOROV teach the apparatus as set forth in claim 1, wherein each of the at least two coating devices has an intermediate storage container to be filled with the particulate material in a filling position (FEY, device 1 comprises a first storage container, FEY Paragraph(s) 0044. TODOROV, container 9 fills the application devices, TODOROV Column 8 Line(s) 40-50).  
Regarding Claim 17 , FEY and TODOROV teach the apparatus as set forth in claim 1, wherein the at least two coating devices are mounted movably along a longitudinal guide (TODOROV, Figure(s) 2).  
Regarding Claim 18, , FEY and TODOROV teach the apparatus as set forth in claim 1, wherein the printing head is mounted movably along a longitudinal guide (TODOROV, Figure(s) 2).   
Regarding Claim 19, FEY and TODOROV teach the apparatus as set forth in claim 1, wherein the intermediate storage container is provided along a longitudinal guide (TODOROV, Figure(s) 2).   
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Applicant’s Remark:
 Kamakura is directed to a three-dimensional forming apparatus and does not teach a coating device and a printing head.
Examiner’s Response:
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the coating devices being recoaters mounted movably along a longitudinal guide and driven by a robotic arm, Figure(s) 1 of the immediate specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Respectfully, the robotic-driven nozzle as taught by KAMAKURA is a coating device. See MPEP 2112.01 I and 2114-2115. The apparatus is capable of applying a powder-binder slurry (Paragraph(s) 0052). 
Applicant’s Remark:
 Kamakura does not teach the delivery of a binding agent.
Examiner’s Response:
This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of applying a powder-binder slurry (Paragraph(s) 0052). 
Applicant’s Remark:
 Kamakura does not teach at least two coating devices.
Examiner’s Response:
 Kamakura teaches a nozzle driven by a robotic arm (Figure(s) 1 and Paragraph(s) 0047). Donaldson teaches a third printhead (abstract and Claim 17).  The examiner considers that this modification is obvious to duplicate the claimed parts. Please see MPEP 2144.04 VI. B. titled “Duplication of Parts”.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TOCHIMOTO (US-20020090410-A1) teaches a print head with multiple nozzles, a controller, a printing platform, two coating devices, a print head driven by a robot, a coating device driven by a robot, a horizontal drive, a printing frame (Figure(s) 1 and Paragraph(s) 0197-0198).
KRITCHMAN (US-20060054039-A1) teaches two printing heads with dispensers and a material supply unit.
GREEN (US-20170157841-A1) teaches at least two recoaters that are independently driven (abstract and Figure(s) 1) and a nozzle that can add binder (Paragraph(s) 0031).
EDERER (US-9914169-B2) teaches a print head with multiple nozzles, a controller, a printing platform, a coating device, a print head driven by a robot, a coating device driven by a robot, a horizontal drive, a printing frame (Figure(s) 2).
CARLSON (US-20190084239-A1) teaches independently driven printing heads and recoaters (Figure(s) 1B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743        

/NAHIDA SULTANA/Primary Examiner, Art Unit 1743